Citation Nr: 0433006	
Decision Date: 12/14/04    Archive Date: 12/21/04

DOCKET NO.  03-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for old 
chorioretinitis, right eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in St. Petersburg, Florida.  The veteran voiced 
disagreement in December 2001 and a Statement of the Case 
(SOC) was issued in April 2003.  The veteran perfected his 
appeal in June 2003.

This matter is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is service-connected for a disability 
characterized as old chorioretinitis of the right eye.  This 
was manifested in service as an old, healed scar in the 
macula.  More recently, the veteran has had a decrease in his 
visual acuity in both eyes.  The veteran's VA treatment 
records indicate that macular pathology is a cause of this 
decreased vision.  It is unclear, however, whether the 
macular pathology responsible for this right eye decreased 
visual acuity is related to the veteran's specific service 
connected disability, or if only partly related to the 
service connected disability, the extent, if any, the service 
connected condition contributes to this decreased visual 
acuity.  In this regard, while the answer to this inquiry may 
be evident from the current record to a professional trained 
in the medical sciences, it is not clear to one not so 
trained.  As such, a VA examination is in order to determine 
to what degree the veteran's recent decrease in visual acuity 
of the right eye can be medically attributable to the 
veteran's service-connected old chorioretinitis of the right 
eye and which symptoms are medically attributable to non-
service connected eye conditions.  See 38 C.F.R. § 3.159(c) 
(2004).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure compliance with the VCAA in 
accordance with 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159, and any other 
applicable legal precedent for the 
veteran's increased rating claim.  The 
veteran must be specifically informed of 
the evidence necessary to substantiate 
his increased rating claim and of the 
portion of the information and evidence 
necessary to substantiate his claim for 
which he is responsible and which 
evidence it is VA's duty to assist him in 
obtaining.  He also should be advised to 
submit any relevant evidence in his 
possession.  

2.  Schedule the veteran for a VA eye 
examination to determine the current 
nature and extent of his service-
connected old chorioretinitis of the 
right eye.  The examiner should determine 
to what degree the veteran's current 
decrease in visual acuity is medically 
attributable to the veteran's service-
connected disability and to what degree 
his visual acuity is medically 
attributable to non-service connected eye 
conditions.  If the examiner cannot 
medically make this distinction, that 
should be so indicated.  The claims file 
must be made available to the examiner 
for review.  

3.  Readjudicate the veteran's increased 
rating claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
Supplemental SOC (SSOC).  The SSOC should 
contain notice of all relevant actions 
taken on the claim for benefits and all 
evidence received since June 2003.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




